

115 HR 2992 IH: Fairness in Forgiveness Act of 2017
U.S. House of Representatives
2017-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2992IN THE HOUSE OF REPRESENTATIVESJune 21, 2017Mr. Swalwell of California (for himself, Ms. Lofgren, Mr. Ben Ray Luján of New Mexico, Ms. Michelle Lujan Grisham of New Mexico, Ms. Lee, Mr. Perlmutter, and Mr. Cárdenas) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Higher Education Act of 1965 to expand eligibility for public service student loan
			 forgiveness to certain contractor employees of national laboratories.
	
 1.Short titleThis Act may be cited as the Fairness in Forgiveness Act of 2017. 2.Eligibility of contractor employees of National Laboratories for public service student loan forgivenessSection 455(m)(3)(B) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)(3)(B)) is amended—
 (1)in clause (i), by striking or at the end; (2)in clause (ii), by striking the period at the end and inserting ; or; and
 (3)by adding at the end the following new clause:  (iii)a full-time job as an employee of a management and operating contractor of a National Laboratory (as defined in section 2(3) of the Energy Policy Act of 2005 (42 U.S.C. 15801(3))) assigned to a position at such laboratory..
 3.Effective dateThis Act and the amendments made by this Act shall take effect as if enacted on October 1, 2007. 